DECISION.
Whereas, the respondent, the Bank of Porto Rico, has filed a motion to strike from the translation of the transcript *422of tile record the documents included from pages 93 to 115 because they are only a part of the evidence introduced at the trial and included in the statement of the case approved by the trial court;
Whereas, the said pages contain the following documents:
1. Affidavit of Fernando Vázquez showing that the subject-matter of the controversy exceeds $5,000 (folio 93);
2. Petition of Federico Philippi instituting possessory title proceedings for a part of the plantation “Imiza” before the Court of First Instance of San Germán (folios 94 to 98);
3. Certificate of the Registrar of Property of San Ger-mán dated February 18, 1908 (folios 99 to 103);
4. Certificate of the secretary of the Beal Audiencia- of the judgment rendered in the bankruptcy proceedings against Suris Brothers (folios 104 to 106);
5. Deed of May 5, 1889, executed by Federico Philippi before Notary José R. Nazario de Figueroa for the consolidation of properties (folios 107 to 112);
6. Testimony of Federico Philippi (folios 112 to 115);
7. Account of Schulze & Co. of May 25, 1894.
Whereas, the aforesaid evidence forms only a fractional part of the evidence introduced at the trial by both parties and included in the statement of the case;
Therefore, as the parties are not allowed to translate only that part of the evidence which suits their interests, the motion of the respondent is sustained and it is ordered, therefore, that the documents mentioned above, with the exception of the affidavit of Fernando Vázquez of February 14, 1914, relating to the amount of the subject-matter in this suit, be stricken out.
Ordered by the court and signed by the Chief Justice.

Motion sustained.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.
*423Mr. Justice Hutchison took no part in the decision of this motion.